Citation Nr: 1001298	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-36 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 
to March 1972 and from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

In August 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  At the August 2009 travel board 
hearing, the Veteran's representative argued that the 
Veteran's PTSD has gotten worse since he filed his claim for 
increase.  In addition, treatment records from the Vet Center 
also state that the Veteran's PTSD symptoms appear to have 
increased.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that 
the Veteran last had a VA examination for compensation and 
pension purposes in September 2007.  Thus, the Veteran should 
be provided an opportunity to report for a current VA 
psychiatric examination to ascertain the current status of 
his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his PTSD 
that is not evidenced by the current 
record.  If so, the Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.
	
2.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his PTSD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.       
 
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


